EXHIBIT OFFICE LEASE THE WALK AT UNIVERSITY WITH Enviro Fuels Manufacturing, Inc. DATED:12-28-07 i TABLE OF CONTENTS Page ARTICLE 1: BASIC PROVISIONS 1 ARTICLE 2: TERM AND COMMENCEMENT 4 ARTICLE 3: ACCEPTANCE OF PREMISES AND LANDLORD'S WORK 4 ARTICLE 4: BASE RENT AND ADDITIONAL RENT 5 ARTICLE 5: QUIET ENJOYMENT 7 ARTICLE 6: UTILITIES AND SERVICES 7 ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES 9 ARTICLE 8: MAINTENANCE AND REPAIRS 9 ARTICLE 9: ALTERATIONS AND LIENS 10 ARTICLE 10: INSURANCE AND WAIVER OF CLAIMS 11 ARTICLE 11: CASUALTY DAMAGE 13 ARTICLE 12: CONDEMNATION 14 ARTICLE 13: ASSIGNMENT AND SUBLETTING 14 ARTICLE 14: PERSONAL, PROPERTY, RENT AND OTHER TAXES 16 ARTICLE 15: LANDLORD'S REMEDIES 16 ARTICLE 16: SECURITY DEPOSIT 19 ARTICLE 17: ATTORNEYS' FEES, JURY TRIAL, COUNTERCLAIMS AND VENUE 20 ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION 20 ARTICLE 19: ESTOPPEL CERTIFICATES 21 ARTICLE 20: RIGHTS RESERVED BY LANDLORD 21 ARTICLE 21: LANDLORD'S RIGHT TO CURE 22 ARTICLE 22: INDEMNIFICATION, 23 ARTICLE 23: RETURN OF POSSESSION 23 ARTICLE 24: HOLDING OVER 24 ARTICLE 25: NOTICES 24 ARTICLE 26: REAL ESTATE BROKERS 24 ARTICLE 27: NO WAIVER 24 ARTICLE 28: SAFETY AND SECURITY DEVICES, SERVICES AND PROGRAMS 25 ARTICLE 29: TELECOMMUNICATION LINES 25 ARTICLE: 30: HAZARDOUS MATERIALS 26 ARTICLE 31: DISABILITIES ACTS 27 ARTICLE 32: DEFINITIONS 28 ARTICLE 33: OFFER 31 ARTICLE 34: MISCELLANEOUS 31 ARTICLE 35: ENTIRE AGREEMENT EXHIBITS/RIDERS Listed in Article 1.W ii OFFICE LEASE THIS OFFICE LEASE ("Lease") is made and entered into as of the 28th day of December, 2007, by and between UNIVERSITY CENTRE WEST III, LTD., a Florida limited partnership ("Landlord"). and ENVIRO FUELS MANUFACTURING, INC., a Nevada corporation, ("Tenant"). WITNESSETH: ARTICLE 1: BASIC PROVISIONS This Article contains certain definitions and the basic lease provisions between Landlord and Tenant. Article 32 contains certain other definitions. A. 2700 Building: The building on the Office Parcel shown as the 2700 Building on the Site Plan. B. 2750 Building: The building on the Office Parcel shown as the 2750 Building on the Site Plan. C. Building: The building (the 2700 Building or the 2750 Building) in which the Premises is located. D. Premises: 2770 University Drive in the Building as outlined or cross-hatched on the floor plan attached hereto as Exhibit A. E. Restaurant Parcel: The land and improvements located on Site 1 shown on the Site Plan and legally described on Exhibit B attached hereto and made a part hereof. As of the date of this Lease, the Restaurant Parcel is owned by University Centre West, Ltd., a Florida limited partnership. F. Retail Parcel: The land and improvements located on Site 2 shown on the Site Plan and legally described on Exhibit B attached hereto and made apart hereof. As of the date of this Lease, the Retail Parcel is owned by University Centre West, Ltd., a Florida limited partnership. G. Office Parcel: The land and improvements (including the 2700 Building and the 2750 Building) located on Site 3 shown on the Site Plan and legally described on Exhibit A-I attached hereto and made a part hereof. As of the dale of this Lease, the Office Parcel is owned by Landlord. H. Project: Shall mean Site 1, Site 2 and Site 3. The Project is a mixed use (retail, service, restaurant and office uses) development known as "The Walk at University". I. Site Plan: The diagram of the land and improvements which comprise the Project attached hereto and made a part hereof as Exhibit B. 1 J. Commencement Date: The date which shall be earlier to occur of the following dates: (i) the date which Tenant opens for business in any portion of the Premises; or (ii) the date which is thirty (30) days after the date Landlord delivers possession of the premises to Tenant with the Landlord's Work as contemplated by Exhibit C hereof' substantially completed. K. Expiration Date: The date which shall be sixty full calendar months following the Commencement Date or such earlier date in which the Term of this Lease shall expire or be terminated pursuant to the terms and conditions of this Lease or pursuant to law, subject to extension for the renewal terms as provided in Article 2 hereof. L. Renewal Options: Landlord hereby grants to Tenant, so long as Tenant shall not be in default (beyond applicable notice and cure period) of any terms, covenants, payments or conditions of this Lease, the right and option to renew the term of this Lease ("Renewal Option'') for one (1) additional consecutive period of five (5) years (the "Renewal Term"), commencing upon the expiration of the initial Term of this Lease. The Renewal Term shall be upon the same terms and conditions as during the initial Term hereof. Tenant shall exercise its option to extend this Lease for the Renewal Term, if at all, by written notice ("Renewal Notice") given to Landlord no earlier than one (1) year prior to the expiration of the then current term (initial Term or Renewal Term) and not later than two hundred seventy (270) days prior to the expiration of the then current term (initial Term). Tenant may not exercise any option to renew during any period in which Tenant is in default of this Lease beyond applicable notice and cure period. Failure of Tenant to duly and timely exercise a Renewal Option hereunder shall be conclusively deemed to constitute a waiver of all other Renewal Options of Tenant hereunder. M. Rentable Area: The rentable area of the Premises shall be deemed to be 1,729 square feet, and the rentable area of the Office Parcel shall be deemed to be 83,924 square feet, for purposes of this Lease. N. Useable Area: The useable area of the premises shall be deemed to be 1,478 square feet. O. Tenant's Share of Taxes: 2.06%, subject to Articles 4 and 32. P. Tenant's Share of Expenses: 2.06%, subject to Articles 4 and 32. 2 Q. Base Rent Annual Base Monthly Base Year Rent Rent Initial Term 1 $38,038.00 $3,169.83 2 $39,179.14 $3,264.93 3 $40,354.51 $3,362.88 4 $41,565.15 $3,463.76 5 $42,812.10 $3,567.68 Q. Additional Rent: Tenant shall pay Tenant's Share of Taxes and Tenant's Share of Expenses, as further described in Article 4. First year estimated expenses are $13.58 per rentable square foot. R. Permitted Use: The Premises shall be used for corporate office for energy company subject to Article 7. S. Security Deposit: Irrevocable Letter of Credit as defined in Exhibit E. T. Parking: 600 nonexclusive unassigned parking spaces in the project, subject to Section 34M. U. Broker (if any): Amera Barron Leasing Inc. who shall be paid by Landlord, subject to Article 26. V. Guarantor(s): Not Applicable W. Riders/Exhibits: Exhibit A Floor Plan Exhibit A-1 Office Parcel Legal Description Exhibit B Site Plan Exhibit C Work Letter Agreement Exhibit D Rules Exhibit E Tenant Exterior Building Signage (Not Applicable) Exhibit F Letter of Credit X. Landlord's Notice Address (subject to Article 25): 2900 University Drive Coral Springs, FL 33065 Attention:George Raphael Tenant's Notice Address (subject to Article 25): On and After the Commencement Date: 2770 University Drive Coral Springs, Florida 33065 Attention:Larry Hunt Y. Rent Payments: Rent shall be paid to "UNIVERSITY CENTRE WEST III, LTD, at 2900 University Drive, Coral Springs, FL 33065 or such other parties and addresses as to which Landlord shall provide advance notice. Z. The diagram of the land and improvements which comprise the Project attached hereto and made a part hereof as Exhibit B. 3 The foregoing provisions shall be interpreted and applied in accordance with the other provisions of this Lease. The terms of this Article, and the terms defined in Article 32 and other Articles, shall have the meanings specified therefore when used as capitalized terms in other provisions of this lease or related documentation (except as expressly provided to the contrary therein). ARTICLE 2: TERM AND COMMENCEMENT Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the Premises for the Term, subject to the provisions of the Lease. Tenant acknowledges that the "rentable area of the Premises" under this Lease includes the "usable area", without deduction for columns or projections, multiplied by a load or conversion factor of 17%, to reflect a share of certain areas, which may include lobbies, corridors, mechanical, utility, janitorial, boiler and service rooms and closets, restrooms, and other public, common and service areas. The "usable area" shall mean for any space, the total number of square feet falling within the inside finish of the exterior glass line, and the center of the common walls shared with other tenants and to the outside surface of walls adjoining corridor space.
